ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment filed on Oct. 21, 2021 along with the Terminal Disclaimer has placed the application in condition for allowance.  Claims 1-20 are allowed.
	The claimed invention introduces a biometric authentication system that controls an illumination source based on an illumination sequence pattern to illuminate a face using different representative wavelengths; an image sensor to capture sets of pixel values of an image of the face when the face is illuminated using different representative wavelengths; and a rolling shutter to sequentially expose the sets of pixels at different rows/columns of the image sensor to the illumination source at the different representative wavelengths so that a first set of pixel values of the image of the face is captured while the face is illuminated using a first representative wavelength without being illuminated by a second representative wavelength, and wherein the at least one second set of pixel values of the image of the face is captured while the face is illuminated using a second representative wavelength without being illuminated by the first representative wavelength.  The captured image is analyzed to determine whether its illumination sequence pattern matches that associated with a specific device from which the image is expected to be received.  A biometric authentication process is initiated for authenticating the face should the sequence patterns match.

The specific claim language incorporating subject matters that are allowable when combined with the rest limitations in the independent claims 1, 10, and 17 includes: “wherein determining the first illumination sequence pattern is based on (i) a first set of pixel values of the first image of the subject corresponding to a first number of rows or columns of pixels of an image sensor, the first set of pixels obtained while the subject is illuminated by a first representative wavelength and (ii) at least a second set of pixel values of the first image of the subject corresponding to a second number of rows or columns of pixels of the image sensor, the second set of pixels obtained while the subject is illuminated by a second representative wavelength, wherein the first number of rows or columns of pixels is different from the second number of rows or columns, respectively, of pixels, and wherein the first set of pixel values of the 
The remaining dependent claims 2-9, 11-16, and 18-20 are allowed due to their corresponding dependencies to the independent claims 1, 10, and 17.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674